Citation Nr: 1101635	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

The case initially came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the RO.

The Board remanded the case to the RO for additional development 
in April 2005 and August 2007.  

In January 2010, the Board granted service connection for 
peripheral neuropathy of the left upper extremity and remanded 
the claim for SMC benefits so that a rating could be assigned for 
the service-connected peripheral neuropathy of the left upper 
extremity.  



FINDINGS OF FACT

1.  The service-connected coronary artery disease has been rated 
100 percent since May 24, 2002 and the other service-connected 
disabilities include diabetes mellitus with peripheral neuropathy 
of the feet, rated at 20 percent; peripheral neuropathy of the 
left hand associated with diabetes mellitus, rated at 20 percent; 
hypertension associated with diabetes mellitus, rated at no 
percent; erectile dysfunction associated with diabetes mellitus, 
rated at no percent; and bilateral hearing loss, rated at no 
percent.

2.  The Veteran currently receives SMC benefits based on the loss 
of use of a creative organ, but is not shown to have been 
rendered housebound by his service-connected disabilities.  

3.  The service-connected disabilities are not shown to prevent 
the Veteran from being able to care for his daily needs without 
requiring the regular aid and attendance of another person; nor 
is he shown to be bedridden or blind due to service-connected 
disability.  


CONCLUSION OF LAW

The criteria for the award of SMC benefits based on the need for 
regular aid and attendance or at the housebound rate have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002), 38 C.F.R. §§ 
3.102, 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The August 2002, May 2006, August 2007, July 2008, May 2009 and 
January 2010 letters provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claim 
consistent with the law and regulations outlined hereinabove.  

In this regard, these letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for direct service connection, and the assistance that VA 
would provide to obtain information and evidence in support of 
his claim.  

Although complete notice was not provided prior to the initial 
adjudication of this claim, which constitutes a notice timing 
defect, this matter was readjudicated by a July 2010 Supplemental 
Statement of the Case (SSOC), which cured the defect.  See 38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records are associated with his claims 
file, and VA has obtained all pertinent/identified records that 
could be obtained.  The Veteran was afforded VA examinations in 
connection with the appeal.  

In sum, there is no defect in notifying or assisting the Veteran 
that reasonably affects the fairness of this adjudication.



Legal Criteria

Special monthly compensation is payable to a Veteran who is, as a 
result of his service-connected disabilities, so helpless as to 
need or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the Veteran has a single service-connected disability 
rated as 100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service-
connected disability or disabilities.  

The second requirement is met when the Veteran is substantially 
confined as a direct result of service-connected disabilities to 
his dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal functions 
that the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the Veteran is so helpless as to 
need regular aid and attendance, not that there is a constant 
need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (noting that at least one factor listed in § 
3.352(a) must be present for a grant of special monthly pension 
based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the Veteran remain in bed.  

The fact that the Veteran has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).


Analysis

The Board initially notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound rate.  

Service connection is currently in effect for coronary artery 
disease rated as 100 percent disabling, effective on May 24, 
2002; type 2 diabetes mellitus and peripheral neuropathy of the 
left upper extremity are each rated as 20 percent disabling; and 
hypertension, erectile dysfunction and bilateral hearing loss, 
each assigned a noncompensable (no percent) rating.  A TDIU 
rating was assigned, effective on March 28, 2002.  

Additionally, the evidence does not show that the service-
connected disabilities are manifested by the anatomical loss or 
loss of use of a foot or hand or by blindness in both eyes.  

Consequently, the Veteran can establish entitlement to SMC under 
38 U.S.C.A. § 1114(l) by showing his service-connected 
disabilities cause him to be permanently bedridden or so helpless 
as to be in need of regular aid and attendance as addressed by 38 
C.F.R. § 3.352(a).  

In this regard, the Board finds that the medical evidence does 
not demonstrate that the Veteran requires regular aid and 
attendance due to his service-connected disabilities.  

The treatment records dating from 2002 to 2007 do not contain any 
indication that the Veteran was prevented from performing the 
activities of daily living.  Several screenings over the course 
of this period indicate that, with the exception for some hearing 
impairment, he had no deficit in functioning and was able to walk 
and to bathe, feed and dress himself (see VA records dated May 
2002, November 2002, June 2003, November 2003, January 2004 and 
June 2007).

A September 2006 VA Aid and Attendance examination noted that the 
Veteran was not permanently bedridden and could travel beyond his 
current domicile, although he was accompanied to the examination 
by a family member.  There was no need for assistance in 
adjusting an orthopedic or prosthetic appliance.  

The Veteran was able to walk without the assistance and did not 
need assistive devices to ambulate.  He was unrestricted in 
leaving his home.  He was able to protect himself from daily 
hazards/dangers and could perform all self-care skills.  He did 
not get dizzy or have memory or imbalance problems.  

The VA examiner did note severe impairment involving the left 
upper extremity in strength and coordination and marked 
difficultly with self feeding.  To a lesser extent, he had some 
difficulty in the ability to dress/undress, bathe and self groom.  
His functioning in the lower extremities was normal.  

The Veteran's upper extremity was noted to cause a severe 
impairment on his ability to do chores and moderate impairment in 
shopping, exercising, sports and recreational activities.  There 
was a mild effect on dressing, toileting and grooming.  The 
opinion was that the Veteran was independent in all activities of 
daily living.  

A November 2007 record indicated that the Veteran stopped 
driving, but this was only due to episodes of blepharospasm and 
not a result of a service-connected disability.  

A June 2008 screening showed that the Veteran needed some 
assistance with bathing/showering and dressing.  While this 
record reflected the need for aid and attendance with some 
activities of daily living, a VA aid and attendance examination 
and a social industrial survey indicated that his difficulties in 
these areas did not prevent him from engaging in self care.

At a June 2009 VA examination, the examiner noted that the 
Veteran was not bedridden and was able to travel beyond his home 
alone.  He dressed, bathed and cooked breakfast for himself 2 to 
3 times a week.  He also watched television and helped with light 
household chores and yard work.  He wore a brace on his left hand 
on a daily basis.  

The Veteran did not have dizziness, imbalance or memory loss, and 
there was no impairment that affected his ability to protect 
himself from the hazards incident to his daily environment.  He 
was capable of performing all functions of self-care.  

The Veteran was noted to be able to walk from a half to a whole 
mile unassisted and to leave his home without restriction.  He 
had no amputations in the upper extremities, but had mild to 
moderate impairment in the left upper extremity strength.  

The Veteran had some difficulty bathing and dressing/undressing, 
but could feed and groom himself and attend to toileting needs 
normally.  His functioning in the lower extremities was normal.  

The examiner opined that the Veteran did not meet the criteria 
for aid and attendance benefits and added that he dressed and 
cared for himself and cooked and prepared meals.  He also did not 
require supervision or assistance to attend to the activities of 
daily living.

A June 2009 social and industrial survey indicated that the 
Veteran had no difficulties with the activities of daily living.  
He was able to get up and down, walk, bathe and dress himself, 
and feed himself.  He was also able to do a little shopping, 
laundry and cleaning.  

The Board finds that the recent examination and survey are most 
probative evidence in this case as to the Veteran's current 
ability to be independent in activities of daily living because 
they provide more detailed and current information.  

Moreover, other evidence shows that the Veteran was able to 
travel out-of-state unaccompanied by his wife (see telephone 
contacts in May and June 2009).  

In an August 2010, the Veteran reiterated his previous assertions 
that he was not bedridden or unable to care for himself.  He 
indicated that he was being treated for a form of blindness 
called essential bletharospasm; however, this disability has not 
been established as being service connected.  

While he has some difficulty in different areas, an inability to 
perform any one or more of the activities of daily living is not 
demonstrated.  The Veteran has not provided or identified any 
evidence to the contrary.  See 38 U.S.C.A. § 5107(a).  

Based on the foregoing, the claim for SMC benefits based on the 
need for regular aid and attendance of another or at the 
housebound rate must be denied.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

The claim for SMC benefits based on the need for aid and 
attendance or at the housebound rate is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


